 In the Matter of THECINCINNATISTEELCASTINGSCOMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, AND ITS LOCALUNION No. 647Case No. 9-CA-91.-Decided October 19, 1949DECISIONANDORDEROn June 13, 1949, Trial Examiner James J. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief; the Respondent fileda brief in support of the Intermediate Report.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except insofar as they are inconsistent withthe findings, conclusions, and order hereinafter set forth.1.We agree with the Trial Examiner that the Respondent has notrefused to bargain with the Union, within the meaning of Section 8(a) (5) of the Act.The General Counsel contends that the Respondent refused to bar-gain by: (a) refusing, during the bargaining negotiations in 1948,to furnish, upon request of the Union, the names of all the employeesin the bargaining unit, their wage rates and classifications; (b) takingan adamant position on issues other than wages; and (c) refusingto sign a written agreement on December 23, 1948, incorporatingiPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Reynolds and Gray].86 N. L. R. B., No. 83.592 THE CINCINNATI STEEL CASTINGS COMPANY593mutually agreed terms and providing for the reinstatement of theemployees who had been on strike.We find no merit in these,contentions.It is true that the Respondent, throughout the bargaining con-ferences, refused to comply with the Union's request fora writtenlistof the names of the employees in the bargaining unit, with theirclassifications and wage rates.2On September 7, 1948, however, itoffered to furnish, orally, information as to the classifications andwage rates of any and all employees specifically named by the Union.By referring to a list in their possessiOn,3 the union representativesthereupon inquired about approximately 70 percent of the employeesin the unit; and the Respondent furnished all the information sorequested.It does not appear that the Respondent was at any timethereafter unwilling to furnish further information in the samemanner.4As we have frequently held, an employer's refusal, during bar-gaining negotiations, to furnish necessary information to the repre-sentative of his employees shows a lack of good faith in bargaining,and constitutes, in itself, a violation of Section 8 (a) (5) of the Act .5However, we have not held, nor do we now hold, that the employeris obligated to furnish such information in the exact form requestedby the representative. It is sufficient if the information is madeavailable in a manner not so burdensome or time-consuming as toimpede the process of bargaining.We agree, as the General Counsel contends, that it was necessaryfor the Union in this case to have full information as to the namesof the employees in the unit, their wage rates, and their classifica-tions in order for it intelligently to represent the employees in thecontract negotiations.However, the Union already had a list of2 The Respondent took the position that it was unwilling to have such a list "scatteredaround or kicked around promiscuously."3 The list used by the Union at this meeting is not clearly Identified.The record shows,however, that the Respondent, in accordance with the terms of its 1947 contract with theUnion, had previously furnished to the Union a list of the employees in order of seniority,and this list was admittedly used by the Union, on or about September 10, to prepare alist of all the employees with the individual increases proposed by the Respondent andthe Union respectively.4 Although we find nothing in the record to support the Trial Examiner's finding thatthe Respondent, at the meeting on September 29, specifically repeated the offer made onSeptember 7, the record as a whole Indicates that the Respondent's only objection afterSeptember 7 was to furnishing the information sought by the Union in the form of awritten list.There is uncontradicted testimony that at a meeting on September 9,Leonard Geiser, the Respondent's president, offered to give Lewis Strickland, one of theunion representatives, any information he needed if he would come to the plant.6Matter of Aluminum Ore Company,39 N. L. It. B. 1286, enfd. 131 F. 2d 485 (C. A. 7) ;Matter of J. H. Allison & Company,70 N. L. R. B. 377, enfd. 165 F. 2d 766 (C. A. 6),cert. denied, 335 U. S. 905;Matter of Vanette Hosiery Mills,80 N. L. R. B. 1116;Matterof Dixie Manufacturing Company,79 N. L. It. B. 645;Matter of National GrindingWheelCompany,75 N. L. R. B. 905;Matter of Sherwin-Williams Company,34 N. L. It. B. 651. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the unit, and on and after September 7, could haveobtained the rest of the information it desired in the manner sug-gested by the Respondent.As there were only 98 employees in theunit,we do not regard the Respondent's insistence on furnishingthis information orally, rather than by a written list, as evidenceof bad faith.As to the General Counsel's second contention, we said in the Na-tional Maritime Unioncase 6 that "an employer's intransigeance on aparticular issue has been found to evidence bad faith in bargainingwhere the record as a whole has indicated that such intransigeance re-flected an intention to avoid coming to any agreement."But in this,case, although the Respondent refused to accede to the Union's de-mands with respect to union security, improved vacations, and in-creased insurance benefits, and made only a minor concession with re-spect to paid holidays, it was willing, at all times, to discuss these andother proposals made by the Union, and made substantial concessionson wage issues.Under these circumstances, and in view of its previouscontractual relations with the Union, we are not persuaded that theRespondent's intransigeance on certain issues indicated an intention on.its part to avoid coming to any agreement.We therefore find, as did.the Trial Examiner, that the Respondent's position on these issues didnot constitute a refusal to bargain in good faith.?Finally, we find nothing in the record to support the General Coun-sel's contention that the Respondent, on December 23, 1948, refused.to sign a contract.The purpose of the meeting on that date, accord-ing to the testimony of William Kircher, the union representative, was.merely to reach an agreement as to the Respondent's final position onthe issues in dispute.After the Respondent stated its position,Kircher asked whether it would sign a contract on these terms.TheRespondent requested time to consider the matter.The Union agreed,.and it was arranged to hold another meeting.At the next meeting, on January 21, 1949, the Respondent offered.to sign a contract incorporating the terms to which it had previouslyagreed and a provision for the preferential hiring of the strikers-Kircher said that he would have to submit this offer to the member-ship of the Union, but added that the Union expected the Respondentto take back all the strikers at once upon the signing of the contract.This the Respondent was unwilling to do.However, the strike hadnot been caused or prolonged by unfair labor practices; 8 and the,6Matter ofNational Maritime Union,78 N. L. R.B. 971,enfd.175 F. 2d 686(C. A. 2).7 In so finding,however, wedo not adopt the Trial Examiner's interpretation of Sec-tion 8 (d) of the. Act.8 As found below,during the strike the Respondent unlawfully solicited strikers to re-turn to work,in derogation of the authority of the Union. It is not contended,however, THE CINCINNATI STEEL CASTINGS COMPANY595.Respondent was therefore under no obligation to agree to this pro-posal.Accordingly, its failure to sign a contract conditioned on the-immediate reinstatement of the strikers did not constitute a refusalto bargain, within the meaning of the Act.2.As the strike, which lasted from September 29 to December 5,..1948, was not caused or prolonged by unfair labor practices, as there-were no vacancies when the strikers offered to return to work on Decem-ber 6, 1948, and as the Respondent recalled strikers to fill all vacanciesoccurring after the date, we agree with the Trial Examiner that the.Respondent did not violate Section 8 (a) (3) of the Act by refusing-to. reinstate the strikers immediately upon termination of the strike.9"3.The Trial Examiner found that the Respondent had not engaged.in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.We do not wholly agree.At the time of the strike, the Union was the duly designatedrepresentative-of the Respondent's employees.The Respondent was.therefore obligated to deal with it, and not with the employeesindividually"The record shows, however, that during the striketwo of the Respondent's supervisors, Robert Ragan and Smith Con-,ell,"'repeatedly solicited individual strikers to return to work ":and there is no evidence to show, that these unfair labor practices prolonged the strike or-even tended to do so.0N. L. R.B. V. Mackay Radio & TelegraphCo., 304 U. S. 333.10 J.I.Case Co. v. N.L. R. B.,321 U. S.332;Medo Photo Supply Corp.v.N. L. R. B.,.321 U.S. 678..-11 Ragan,the Respondent'smaintenance foreman, is clearly a supervisor.Conwell's:status is less clear.Plant Superintendent Fred Geiser described him as a "sort of strawboss," and testified that he is "in charge of the furnace" ;that he transmits Geiser's ordersto approximately 55 employees,including 5 furnace department employees,30 shake outmen, pourers,and other laborers,and 30 molders;that he assigns these men to jobs thatGeiser tells him should be done ; that the men ask his permission when they want to.take time off or to leave early;and that he gives them such permission if he thinks he can,spare them,or else consults Geiser.Conwell himself testified that he is"head man on thefurnace" and that there are 4 other men in the department,but denied that he has anyother employees under him.According to his further testimony, however, he tells someof the men what castings they want,shows the metal pourers how much the mold takesand how to mold,and sometimes works with laborers,seeing that they take care of the,metal.He admittedthatsome of the men have asked him for time off, but said that in;such cases he refers them to Geiser unless Geiser is not there when he tells them to use-their own judgment.His testimony on this point was contradicted by that of several employees who said thathe had given them time off without consulting Geiser. Employee witnesses described him,variously as "foreman in the Melting Division," -"boss over the electric furnace," and as.being"over the furnace cleaning and shakeout,metal pouring."The record furthershows that Conwell,unlike the other employees,is paid on a salary basis;that he is notwithin the bargaining unit ; and that he did not vote,and was not eligible to vote, in theBoard election in 1947.On the basis of the above testimony,and the record as a whole, wefind that Conwell is a supervisor,within the meaning of Section 2(11) of the Act. See-alsoMatter of Sioux City Brewing Conl.pan,,82 N. L. R. B. 1061.1'Both Ragan and Conwell denied having engaged in such conduct,but on the record asa whole we find their denials unconvincing,and credit the testimony of the employeesinvolved. .596DECISIONSOF NATIONALLABOR RELATIONS BOARD.As we have previously held, such conduct on the part of an employeror his representatives necessarily has the effect of undermining theauthority of the bargaining representative of his employees, andthereby unlawfully interferes with the right of the employees to bar-gain collectively, in violation of Section 8 (a) (1) of the Act 13The Respondent contends, however, that: (1) it is not responsiblefor the antiunion conduct of its supervisors because it had previ-ously instructed them to maintain a neutral attitude with respect tounion activities; and (2) their conduct was, in any event, protected:under Section 8 (c) of the Act 14We find no merit in these con-tentions.Although there is some evidence that the Respondent had told its:supervisors "to assume absolutely a neutral position, to make nostatements for or against the Union," there is no showing that theemployees were ever notified of these instructions 15Without suchnotice, an employer cannot validly disclaim responsibility for anti-union conduct on the part of his supervisors on the ground that theywere acting contrary to his orders 1BAs to the Respondent's second contention, it is true that, in solicit-ing individual strikers to return to work, Ragan and Conwell madeno threats of reprisal or force and promised no benefits. In ouropinion, however, their conduct constituted more than the expressionof "views, argument, or opinion," protected by Section 8 (c).We therefore find, contrary to the Trial Examiner, that by solicit-ing individual strikers to return to work, in derogation of the author-ity of their exclusive bargaining representative, the Respondentengaged in unfair labor practices within the meaning of Section 8 (a)(1) of the Act..THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, occurring inconnection with the operations of the Respondent described in Sec-13Matter of Sam'l Bingham'sSon Mfg.Co., 80 N. L.R. B. 1612;Matter of CatheyLumber Company,86 N. L. R. B. 157.14 Section8 (c) reads asfollows :The expressing of any views, argument,or opinion,or the dissemination thereof,whether in written, printed, graphic,or visual form, shall not constitute or be evi-denceof any unfair labor practice under any of the provisions of this Act,if suchexpressioncontains no threat ofreprisal or force or promise of benefit.15According to Plant SuperintendentGeiser,the Respondent had at one time posted astatement of neutrality on its bulletin board.It appears,however, that this notice wasposted earlyin 11547,before the Board election at the plant;that it was merely to theeffect that the employees "were privilegedto belong toa union or not belong to a unionas theysaw fit" ; and that itremained posted only about 3 months.1eMatterofWadesboroFull-Fashioned Hosiery Mills,Incorporated,72N. L.It.B. 1064,and casestherein cited. THE CINCINNATI STEEL CASTINGS COMPANY597tion I of the Intermediate Report, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes. burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.By soliciting individual strikers to return to work, in deroga-tion of the exclusive bargaining status of International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, and its Local Union No. 647, the Respondent hasengaged in, and is engaging in, unfair labor practices within themeaning of Section 8 (a) (1) and Section 2 (6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tionsBoard hereby orders that the Respondent, The CincinnatiSteel Castings Company, Cincinnati, Ohio, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Soliciting individual employees to take action in derogationof the exclusive bargaining status of International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, CIO, and its Local Union No. 647;(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, CIO, and its Local Union No. 647, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right867351-50-vol. 86-39 598DECISIONSOF NATIONALLABOR RELATIONS BOARDmay be affected'by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Cincinnati, Ohio, copies of the notice at-tached hereto, marked "Appendix A."'17Copies of said notice, to befurnished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-eluding all places where notices to employees are customarily posted..Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced,. or covered by any other material;(b)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (3) and Section8 (a) (5) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT solicit individual employees to take action in der-ogation of the exclusive bargaining status of INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENTWORKERSOF AMERICA,CIO,and its LOCALUNION No. 647.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named unions or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that such17 In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted, before the words, "A DECISION AND ORDER,'; the words : "ADECREE OF' THE UNITED STATES COURT OF APPEALS ENFORCING." THE CINCINNATI STEEL CASTINGS COMPANY599right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor Relations Act.THE CINCINNATI STEEL CASTINGS COMPANY,Employer.By ----------------------------------------------(Representative)(Title).Dated --------------------This. notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTAllen Sinsheinver, Jr., Esq.,andAlan A. Bruckner, Esq.,for the General Counsel.James R. Clark, Esq.,andBurton E. Robinson, Esq.,ofClark& Robinson, Cin-cinnati, Ohio, for the Respondent.Mr`.'Jamnes T.Wynn,andMr.William McKinley Balls,of Cincinnati, Ohio,for the Union.STATEMENT OF THE CASEUpon a second amended charge filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO, and its LocalUnion No.. 647, herein called the Union, the General Counsel of the NationalLabor Relations Board, herein called the General Counsel and the Board. 'theRegional Director for the Ninth Region (Cincinnati, Ohio) issued his amendedcomplaint dated January 12, 1949, against The Cincinnati Steel Castings Com-pany, Cincinnati, Ohio, herein called the Respondent which alleged that theRespondent did engage in and has continued to engage in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1), (a) (3), and (a)(5), and Section 2 (6) and 2 (7) of the National Labor Relations Act (49 Stat.449-457), as amended by 61 Stat. 136-1.63, herein called the Act. Copies ofthe amended complaint, the charge and amended charges, and notice of hearingwere duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance :that the Respondent on or about August 13, 1948, and atall timesthereafter,has failed to'bargain collectively in good faith with the Union as the exclusiverepresentative of the employees in an appropriate unit; that on or about Septem-ber 29, 1948, the following named persons, among others, ceased work con-certedly and went on strike as a result of the Respondent's unfair labor practices :Clifford BenfordDan BonnerLorenzo BraddockWoodrow BrantleyJohn H. ButlerWilliam ButlerHenry MenefieldHillard MooreRobert NelsonDexter OliverLloyd PalmoreDawson PettawayWillie ClarkCharles CollierWilliam DennisJohn DillardTolley DuboseJohn DuncanJames L. EberhardtCharles EdisonHenry EdwardsWallace Hallback 600DECISIONSOF NATIONALLABOR RELATIONS BOARDChristopher HansonClifford HouzeRay GrissomVan JacksonCornelius JonesHenry JonesTom LaceyWalter McBethTommy MettsWill MinderJames PorterJohn PritchettRichard RailsWilliam M. RailsMose RiyouseIke RogersJacob RyanLouis SandersJohn SlaughterEd SteinhauerGeorge StevensonCharles ThomasJames ThomasWillie TurnerJames VandivierIke WatkinsEdward WynnJames WynnFloyd YoungerJames BrownThat on or about December 6, 1948, the Union abandoned the strike and on orabout that date, or shortly thereafter, the Respondent refused reinstatementto, and terminated the employment of the above-named strikers, except GeorgeStevenson, because of their participation in said strike or their membershipin and activities on behalf of said Union; that it has continued to fail and refuseto reinstate the above-named strikers because of their participation in saidstrike or their membership in and activities on behalf of said Union, with thepossible exception of John H. Slaughter, Tom Lacey, and John Pritchett, whowere given employment at times subsequent to December 6, 1948; that theRespondent during the course of said strike interfered with, restrained, andcoerced its employees by informing said strikers that it was not going to, meetwith the Union and by attempting to cause employees to abandon the Union andreturn to work, thereby engaging in an improper course of conduct.In its answer, duly filed, the Respondent admitted the jurisdictional allega-tions of the complaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held in Cincinnati, Ohio, on various datesbetween January 27 and February 8, 1949, before the undersigned Trial Exam-iner.The General Counsel and the Respondent were represented by counsel,and the Union by lay representatives.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the end of the hearing counsel for the Respondentmoved to dismiss the complaint.Ruling thereon was reserved by the under-signed.It ishereby denied in part and granted in part, as will be more clearlyshown hereinafter.At the end of the hearing the General Counsel moved toconform the complaint to the proof as regards minor matters such as names,dates, and the like.The motion was granted without objection.At the endof the hearing counsel for the Respondent and the General Counsel arguedorally before the undersigned.The parties were advised of their right to fileproposed findings of fact, conclusions of law, and briefs in support thereof.Briefs have been received from the General Counsel and the Respondent.Theyhave been given careful consideration by the undersigned.Upon the entire record in the case, and from his observation of the witnessesthe undersigned makes the following : THE CINCINNATI STEEL CASTINGS COMPANY601FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Cincinnati Steel Castings Company, a corporation duly incorporated inthe State of Ohio in 1909, with its principal office and place of business inCincinnati, Ohio, where it is engaged in the manufacture of steel and alloycastings.During the past 12-month period it purchased raw materials, and equipmentvalued in excess of $100,000, of which approximately 20 percent was shippedfrom points outside the State of Ohio.During this same 12-month period the value of its finished products was inexcess of $100,000, of which approximately 20 percent was shipped to pointsoutside the State of Ohio.The Respondent concedes that it is engaged in interstate commerce withinthe meaning of the Act, and the undersigned so finds.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft, and Agricultural Imple-ment Workers of America, CIO, and its Local Union No. 647 is a labor organi-zation within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged refusal to bargain collectively in good faith1.The appropriate unitThe complaint alleges, the Respondent admits, and the undersigned finds thatall production and maintenance employees of the Company, excluding superin-tendents, foremen, assistant foremen, office and clerical employees, guards, pro-fessional employees as defined in Section 2, subsection (12) of the Act, and allother supervisory employees as defined in Section 2, subsection (11) of the Actconstitute a unit appropriate for the purposes of collective- bargaining withinthe meaning of Section 9 (a) of the Act.2.Representation by the Union of a majority in the appropriate unitOn May 7, 1947, the Union was certified by the Board as the exclusive repre-sentative of all employees in the above found appropriate unit for the purposesof collective bargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.' Shortly thereafter the Union andthe Respondent entered into negotiations for a contract, and as a result a writtenagreement for 1 year was signed August 28, 1947. In accordance with termsof the agreement, the Union notified the Respondent within sixty (60) daysprior to the date of its termination that it desired to modify certain clausestherein.On August 13, 1948, and on various dates thereafter the parties met inbargaining conferences in an effort to reach an agreement on the terms of anew contract for the 1948-49 year.On September 29, the parties reached an1 CaseNo. 9-R-2619. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpasse and the Union struck the plant on that date.The strike was abandonedDecember 6, 1948.Following the strike, parties met in bargaining conferenceson November 24 and December 23, 1948, and Januaiy"21, 1949.No conferenceshave been held since the latter date.The Respondent's answer denies that the Union has been and. still is theexclusive bargaining representative of its employees for the purposes of col-lective bargaining since May 7, 1947.'.Under the terms of the 1947-48 agreement the Respondent checked off uniondues.On September 29, 1948, the date the strike commenced the Respondent had98 employees in the appropriate unit.Of these the Respondent checked off thedues from 55 employees..At no time from August 13, 1948, to January 21, 1949, at the various bargainingconferences between the parties did the Respondent question the .Union's ma-jority status.Moreover the Respondent during this same period continued tomeet and negotiate with the. Union's duly designated bargaining committee.Again there is no evidence in the record that a petition for Certification orDecertification had been filed with the Board by either a rival labor organizationor by individual employees.Nor is there any evidence in the record that a rivalclaim of representation had been made to the Respondent by either a rivallabor organization or individual employees.ConclusionAs indicated above at the time the strike began on September 29, 1948, theUnion had 55 dues paying members.There were 98 employees in the appropriateunit.In the considered opinion of the undersigned this is conclusive evidenceof the Union's majority status.The Board in a recent case held that a majorityshowing by dues paying members is sufficient to establish its majority status.'Again there is a presumption that majority status of the Union continues fol-lowing certification by the Board, until a rival claim is made, or a showing ofsome new or changed condition that is sufficient to rebut the presumption.'In view of the foregoing and the record as a whole the undersigned is convincedand finds that at all times material herein the Union was and still is the certifiedexclusive representative of the Respondent's employees for the purposes of col-lective bargaining as regards wages, hours of employment, and other conditionsof employment.3.Sequence of events before the strike'As found above the Union was certified by the Board on May 7, 1947, as theexclusive representative of the employees in the above found appropriate unit.On August 28, 1947, the parties entered into a written agreement for 1 year.Under the terms of the agreement either party could terminate the agreementby giving written notice to the other prior to the termination date.On July 27,1947, the Union wrote the Respondent that it desired to open negotiations toamend the 1947-48 agreement before its expiration date, August 28, 1948. Inthe letter the Union advised the Respondent that it desired to open negotiations2 SeeMatter of Harris-Woodson Co. Inc.,77 N. L. R. B. 819.3SeeIn the Matterof DorseyTrailers, Inc.,80 N. L. R. B. 89.4Except where such matters as conflicts in the evidence and credibility of witnesses arediscussed herein below, the findings in this division of the Intermediate Report are madeupon evidence which is either undisputed or which is at variance only as to immaterialdetails, or are made upon the preponderance of the reliable, probative, and substantialevidence in the record considered as a whole. -THE CINCINNATISTEEL CASTINGSCOMPANY603on the following issues: (1) union security and check-off; (2) improved in-surance; (3) improved vacations; (4) wages; (5) elimination of inequities andinequalities; (6) the establishment of top rates in each classification; and (7) es-tablishment of automatic rate of progression.It is clear from the evidence adduced at the hearing that the most importantissue involved was the elimination of inequities and inequalities and wagesbased thereon: In fact this issue had been a controversial one ever since theUnion was certified, and had been discussed at great length prior to the signingof the 1947-48 agreement.During the course of the negotiations for that agree-ment the Respondent, who then, as well as at all times material herein, recog:nized that inequities and inequalities as to hourly wage rates existed in itsplant.That is, employees doing like work, and with equal skill were beingpaid at different hourly rates.During the negotiations for the 1947-48 con=tract, the Respondent offered to adjust this situation, but the Union, apparentlyfor strategic purposes, decided to take an over-all increase of 12 cents per hour,The parties however recognized that sooner or later this troublesome issuewould have to be disposed of.During the contract year the Union attemptedto secure increases for individual employees. who were the victims of thissituation, but were unable to do so due to the Respondent's adamant positionthat the contract called for a flat over-all raise of 12 cents per hour and forthat reason it would not change any hourly rates during the life of the agreement.It was in the light of this background that the negotiations for the 1948-49 agree-ment were conducted.As a result of the Union's letter of July 27, the patties met on August 13,1948, in the office of James R. Clark, Esq., counsel for the Respondent.. Presentfor the Union were the following, William J. Beckham, international represen-tative,William McKinley Rails, chairman of the negotiating committee, JamesWynn, and Lorenzo Braddock. For the Respondent, James A. Clark, counsel,Leonard Geiser, president, Howard Cross, secretary and treasurer, and FredGeiser, plant superintendent.Beckham, as spokesman for the Union, informed the Respondent of the Union'sdemands.They were as follows : (1) a 30 cents per hour wage increase across,the board plus elimination of inequities and inequalities, establishment of maxi-mum and minimum rates, and automatic rate of progression; (2) a union shop;(3) increased insurance benefits; and (4) increased vacation benefits.Thedemands of the Union were discussed at some length, particularly the unionshop.The Respondent rejected their demand in this regard, as well as main-tenance of membership and in lieu thereof a provision in the proposed agree-ment for an irrevocable check-off of union dues.The Respondent rejected allforms of union security except a revocable check-off of union dues which wasprovided for in the 1947-48 contract.As regards to the demand for increasedvacation benefits, the Union proposed that it be changed to provide for 3.weeks for all employees with more than 5 years' service, instead of 2 weeks asprovided for in the 1947-48 contract.This demand was rejected by the Re-spondent.Beckham in explaining the Union's demand for a 30 cents per hourwage increase told the Respondent that it was predicated on the fact that noinequities and inequalities had been eliminated during the 1947-48 contract year,and that when this factor was taken into consideration plus the fact that theRespondent refused to make any increases during that year; that the Unionwas thus justified in making such a demand. The Union's demand for increasedinsurance benefits was discussed, but no,concrete proposal was made at thistime.The meeting lasted about an hour, and was adjourned to.August 19, 1948. 604DECISIONS OF NATIONALLABOR RELATIONS BOARDIn the interim the Respondent was to consider the Union's demands and offercounterproposals at the next meeting.The parties met as scheduled on August 19, 1948, at Clark's office.They wererepresented by the same individuals that attended the meeting on August 13,except that McLendon the Union's business agent was also present.Beckhamasked the Respondent if it had any counterproposals to offer.Clark, as spokes-man for the Respondent advised the Union that the union shop, and mainte-nance of membership were unsatisfactory and that the Respondent rejectedthe Union's proposals in this regard.He also advised the Union that he didnot think that the Respondent would accept a provision for an irrevocablecheck-off.As to wages,Clark advised that the Respondent had studied theUnion's demands in this regard,and that when the demand for the 30 centsper hour increase was considered in the light of the demands for increasedinsurance benefits, and the increased vacation benefits it added up to anhourly increase across the board to approximately 56 cents per hour, and thatthe Respondent considered the Union's demands as ridiculous,and absurd.Asregards the insurance plan, Clark advised that the plan then in effect was allthat the Respondent could offer.The plan then in effect was group life insur-ance, the premiums being paid as follows,60 percent by the Respondent and40 percent by the employees, plus a group health and accident policy coveringthe employees,the premiums of which were paid by the Respondent. Clarkalso advised the union committee that the Respondent did not see how itcould Improve the vacation plan.There was considerable discussion as re-gards the Union's wage proposal.Beckham again explained the Union'sdemands.The gist of his testimony in this regard was that the inequities andinequalities had to be eliminated;that maximum and minimum rates wouldhave to be set; that provision would have to be made for an automatic rateof progression;and that in order to discuss these issues in an intelligent mannerthe Respondent would of necessity have to furnish the Union. a list of itsemployees,showing their job classifications and hourly rates.Beckham sug-gested that in order to get a clear picture of the situation that a committee fromthe Union meet with a committee selected by the Respondent at its plantand discuss the various job classifications,hourly rates and the like.He alsorequested that the Respondent have available at this meeting a list of all itsemployees within the appropriate unit, together with their rates of pay andjob classifications.The Respondent agreed to this suggestion.At this samemeeting Clark presented five proposals for changes in the 1948-49 contract.Among which were the following: (1) change in overtime rates; (2) seniority;and (3)paid holidays.No definite decision was reached by the parties on anyof the proposals at this meeting.The parties did agree however to meet againon August 23.Between August 19 and August 23, a meeting as agreed upon on August 19was held at the plant.Present for the Union were Ralls, Wynn, and Braddock ;for the Respondent, Cross, and Fred Geiser. Cross asked the union com-mittee to give.the Respondent some idea as to what they desired in the wayof increases for the employees to eliminate the inequities and inequalities.Railsadvised Cross that the union committee could not do this without a list of theemployees and their job classifications and rates of pay.Cross then told Railsthat the Respondent was. under the impression that the Union was to submita list of employees for discussion as to the proposed increases to eliminateinequities and inequalities.There was much discussion back and forth con-cerning the issue but nothing definite was arrived at.Suffice it to say however, THE CINCINNATI STEEL CASTINGS COMPANY605''that the Respondent did not produce the information requested by the Union.Hence for all practical purposes the meeting came to naught.Typical of theRespondent's attitude during this, as well as at all of the first meetings betweenthe parties, was Geiser's suggestion that the Union submit a list of the unionmembers for whom it desired wage increases.Rails pointed out to Geiser thatthe Union could not do this for the reason that it was the certified bargainingrepresentative for all the employees in the appropriate unit, and as such it wasits duty to represent all of them regardless of union affiliations.During thecourse of this conversation Rails asked Cross who would take care of the non-union employees if Geiser's suggestion was agreed to by the Union.To whichquery Cross replied in substance that the Respondent would take care of them.This suggestion was rejected by the union committee.At the August 23 meeting the parties were represented by the same in-dividualswho had been in attendance at the other meetings, except LewisStrickland, international representative appeared on behalf of the Union forthe first time.At this and subsequent meetings until September 29, Strick-land acted as spokesman for the union committee. The parties again dis-cussed the insurance and vacation plans, and Clark advised the union com-mittee that the Respondent was of the opinion that the present plans wereadequate and could not accept the Union's proposed changes. As to theUnion's demand for a union shop, it likewise was unexceptable to the Re-spondent, as well as their demand for either maintenance of membership orirrevocable check-off as a substitute for a union shop.The only concessionthe Respondent would agree to as far as union security was concerned wasto a revocable check-off which was then in effect under the terms of the1947-48 agreement.The Union then brought up the question of wage in-creases and the elimination of the inequities and inequalities. The latterpart of the meeting was devoted to these issues. During the course of themeeting Beckham suggested that a r$erit raise system be devised as a meansof eliminating the inequities and inequalities.The Respondent's reaction tothis suggestion was in substance that such a system was satisfactory providedthat it have the final voice in the granting of such increases. This of coursewas unsatisfactory to the Union and the Union did not pass the issue anyfurther.Beckham then asked for a list of employees, their hourly rates andjob classifications, so that the inequities and inequalities could be discussedintelligently by the parties, President Geiser flatly refused his request in thisregard and told Ileckham, and the entire union committee that the Respondentwould never give the Union or anybody else that information except to arepresentative of the United States Government or an auditor.The Respond-ent also refused to accept the Union's proposal as regards automatic rate ofprogression. Clark again informed the union committee that the Respondentconsidered the Union's demand for a 30 cents hourly wage increase as ridic-ulous and absurd.Beckham then pointed out to Clark that the Union wasof a contrary opinion especially so in view of the fact that the Respondenthad to date failed to make any counterproposal as regards wage rates.Shortly after this colloquy President Geiser offered a 10 cent per hour in-crease and advised the union committee that the Respondent had prepared alist of approximately 50 employees that it desired to give individual increasesto over and above the 10 cent over-all raise, to correct admitted inequities andinequalities.The Union asked to see the list but Geiser refused to submit itto the committee for examination. In view of Geiser's position in this re-gard the Union quite naturally rejected the Respondent's offer. Clark then 606DECISIONSOF NATIONALLABOR RELATIONS BOARDtold the union committee that he was familiar with the list referred to byGeiser and that the proposed increases were for the most part for union mem-bers.Beckham again pointed out to Clark that the Union was not interested.as to whether they were for Union or nonunion employees, since the Unionwas the exclusive representative of all the employees in the appropriate unit,and its duty. was to all employees, regardless of their union affiliation. Sincethe parties were getting nowhere in their negotiations, the union committeesuggested that a Conciliator from the United States Conciliation Service becalled in to assist the parties in their negotiations.Clark agreed to the sug-gestion and called the Conciliation Service and arranged for the services of aConciliator.Following his action in this regard a meeting was arranged foron or about August 25 to be held at the offices of the Conciliation Service inthe Federal Building, Cincinnati, Ohio.On the night of August 25, the Union held a meeting and the negotiatingcommittee gave a report to the membership as to their progress in their effortsto reach an agreement with the Respondent for the coming year. The member-ship was advised of the difficulties the committee had encountered, especiallyas to wages and the elimination of inequities and inequalities.The committeealso pointed out to the membership that their contract with the Respondentexpired on August 28, 1948, and the importance of immediate action on the partof the Union to protect its rights.After discussing the situation, the member-ship voted to strike the plant if their demands were not met by the Respondent.The Respondent was not formally notified of the Union's action in this regard.The next meeting was held on or about August 31, in the offices of theConciliation Service, Federal Building, Cincinnati, Ohio.Present for the Unionwere the following: Strickland, Ralls, Wynn, Braddock, and McLendon; for theRespondent, Clark, President Geiser, Fred Geiser, and Cross. James McNamara,Federal Conciliator, presided at the meeting.McNamara, requested the partiesto state their position in order that he might determine the cause of the dispute.Strickland as spokesman for the Union told McNamara that the Respondent hadrefused to grant the Union: (1) a union shop, maintenance of membership, oran irrevocale check-off; (2) refused the Union's request to improve the vacationand insurance plans ; and (3) most important of all the Respondent had refusedto give the Union information as to the names of the employees, their job classi-fications, and hourly rates, which, the Union considered absolutely essential in,their effort to bargain with the Respondent in an intelligent manner on theelimination of inequities and inequalities in the hourly rates paid to the em-ployees in the appropriate unit.Clark,.verified Strickland's statement.Clarkthen told McNamara that the Union's demand for an over-all increase of 30cents per hour was ridiculous, and that this was the main cause of the dispute..At this point Strickland told Clark that he had considered the Union's demandfor a 30 cents hourly increase and had discussed it with the union committee,and that they were reducing their demand from 30 cents to 13 cents and theelimination of inequities and inequalities.Strickland then stated that it wouldbe absolutely necessary for the Respondent to furnish the Union with a listof all the employees in the appropriate unit, together with their rates of pay andjob classifications so that the parties could sit down and approach the problemin an intelligent manner.McNamara then asked the Respondent if they wouldfurnish the requested list to the Union.President Geiser advised McNamarathat the Respondent would not furnish such a list, and again reiterated hisprevious position that such a list would be furnished only to a representativeof the United States Government or to an auditor.Nothing of real importance THE CINCINNATI STEEL CASTINGS COMPANY607was accomplished at this meeting, and it was adjourned to the next day,September 1, 1948.The parties met as scheduled on the morning of September 1, in McNamara's.office.The same individuals represented their respective parties.This meet-ing was in the main a repetition of the meeting on the previous day. Theprincipal issue discussed was still wages, and the elimination of inequities andinequalities,with the Union on the one hand demanding a list of the employeesin the unit with their rates of pay and job classifications, and the Respondenton the other hand resisting and refusing to furnish the list to the Union.FredGeiser again suggested that the Union furnish the Respondent a list of theunion members for whom it desired wage increases.The Union,as on previousoccasions when such a suggestion had been made, refused to comply with Geiser'srequest on the legal ground that it was the certified bargaining representativefor all employees in the unit,regardless of union affiliation.Strickland sug-gested to the Respondent that a committee from the Union be permitted to gointo the plant and interview each employee and by this means secure the desiredinformation,and thus be in a position to intelligently approach the issue ofinequities and inequalities.The Respondent refused the Union's request inthis regard.McNamara the Conciliator suggested that since the parties seemedunable to get together on this issue that it might be beneficial to all to call in awage technician to assist them in arriving at a satisfactory settlement thereof.Both the Union and the Respondent accepted McNamara's suggestion and hemade arrangements to have a Mr. Charles Tilton, a wage technician attachedto the Cleveland office of the Conciliation Service to come. to Cincinnati andmeet with the parties.The next meeting of the parties was on the morning of September 7. It washeld in McNamara's office.The same individuals again represented their respec-tive parties.Also present were McNamara and Tilton.McNamara introducedTilton to the parties, and explained to them Tilton's duties and gave them aresume of his experience in drawing up wage structures and the like.He thenturned the meeting over to Tilton.Tilton asked the Respondent for its wage structure, job classifications, andwage scales.President Geiser told Tilton that the Respondent did not have awage structure.Strickland then stated to Tilton in substance that this partic-ular issue was the source of the dispute in that the Respondent had consistentlyrefused to furnish the Union with a list of its employees, job classifications, andwage rates; and that as a result of the Respondent's adamant position in thisregard it had been impossible to intelligently approach the problem of wages andthe elimination of inequities and inequalities.During the discussion with Tilton,Cross stated that he had broken down the wage increases which the Respondentwas willing to offer to eliminate the inequities and inequalities, and that from apercentage standpoint it was as follows : 50 percent of the employees were toreceive a 10 cent per hour increase, 32 percent 15 cents per hour, and 18 percent127/., cents per hour.These figures were based upon the list which PresidentGeiser had with him at the meeting held on September 1, and which he hadrefused to show to the union committee. Strickland again asked Geiser to lethim see this list, but Geiser refused to do so.He did however agree to read offthe names, but did so in such a manner that it was impossible for the unioncommittee to gain any information from the list.McNamara then Caine intothe meeting and after some discussion concerning the dispute the parties wereseparated.McNamara and Tilton then met with the Respondent's committeefor about an hour. Tilton then talked with the union committee and advised 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem that he had "summed" up the Respondent's proposed wage increases andfound that they amount to approximately .124 percent per hour. Stricklandadvised Tilton in substance that this was unsatisfactory to the Union and didnot eliminate one of the major issues in the dispute, the elimination of inequitiesand inequalities in the wage structure ; and that the only way that this could bedone was for the Respondent to furnish a list of its employees, then wage ratesand job classifications.Tilton then returned to the Respondent's committee andadvised them of the Union's reaction to their offer. Shortly thereafter he recon-vened the meeting and stated to both parties that the Respondent had agreed tofurnish him a list of its employees, their wage rates, and job classifications, andthat the parties would meet again that afternoon with him and endeavor to workout a satisfactory wage structure.He then addressed himself to PresidentGeiser and asked him to confirm his statement in this regard.Geiser did so.The parties met as agreed with Tilton on the afternoon of September 7.Presentfor the Union, were Strickland and Ralls ; for the Respondent Fred Geiser andCross.Tilton presided at the meeting.According to the testimony of Strickland,Tilton asked Cross if he had brought with him the list of employees, their wagerates, and job classifications that the Respondent had promised to furnish at themorning session.Cross replied in the negative, and in explanation stated thatPresident Geiser had changed his mind, and would not permit him to bring therequested and promised information to the meeting.Tilton then asked Crossin substance if he had any information with him that the parties could workwith, and at least make an attempt to settle at least a part of the dispute.Strickland on direct examination testified as follows in this regard:A. So Mr. Tilton says-he says, "Now I still haven't the work. Do youhave anything on you? Can't we get together on something?" And so Mr.Cross took a list of job classifications out of his brief that he had there andhe listed them as bench molding, floor molding, coremaking-down the linelike that ; the low rate that we are now paying on that particular job is soand so, the high rate is so and so, and adding the extra increases that we nowoffer, and so on.We got a kind of an idea of the wage scale of what theCompany was paying, that is, their low and their high, but we had no ideawho was receiving the low and high. I said, "Look, goddam it, we are notgoing to get any where this way.We're just as far apart as we were before.We have to know who is getting those wages in there. We know that youhave men in there that are more entitled to the higher rates than there aresome now geeting it.We know that to be a fact." I was questioned then onmy knowledge on how I knew it to be a fact. It broke the talk. It wasmore of a quarrel in the meeting.And Mr. Tilton said-after about an hourand a half that-he threw up his hands in disgust.He said, "Look ; I can'tdo anything here. I've got an appointment in Detroit, and I'm taking off forthere."So the meeting broke up without anything accomplished.On the other hand Cross and Geiser testified in substance that they (lid bringa copy of the Respondent's time sheet with them and that Geiser placed it onthe desk ; that the parties were seated around,' that it contained the names ofthe employees, their job classifications, and wage rates ; that the list lay on thedesk throughout the entire meeting which lasted from 2 to 6 p. m.; and that heread from the list any information that the Union requested.Due to the ultimate5According to the undenied and uncontradicted testimony of Geiser, the desk referredto was an ordinary office desk, approximately 3' x 5'. THE CINCINNATI STEEL CASTINGS COMPANY.609importance that the undersigned attaches to this meeting he is convinced thatGeiser's testimony in this regard should be set forth in detail herein below :Q. And did youread from it or not?A. I read fromthe list.Q.Now, just tell the Examinerjust whatyou did,how you used that listthat day andwhatyou said about it.A.We got into job classifications.We listed job classifications.Mr. Crossput 'em down, such as bench molders,floormolders,shop laborers, ironpourers, stand grinders, swing grinders,chippers,cutters, shakeout-reclaimsand operators and facing mill operator.There may have been one or twomore, but I recall those-welders was another one, I know.Q. Go ahead, Bud.A. They askedfor a minimum and maximum rate in each department, andI told 'em what the minimum and the maximum rate was in each department.They would ask a name, say,"In what department is this man?"I would tell'em.If they would ask their rate, they would be given the information theyrequired.That happened practically in every department in several instances.Andany information that they wanted I gladly gave'em.I told 'em that was the idea of that meeting,that if they wanted to knowthe ratesof the menIwould give any man they named, and if they namedthem all I would give 'em all their rates and in what job classifications weconsidered that man.Q. Now, how manydid they inquire of as to their rates,about how manymen?A. I wouldsay approximately 70 per cent because there was better thanhalf in each department.Q. Now, (lid theyquote to you the rates or ask you if theratesthey hadin mind were correct in these-A. (Interposing)Some of them they quoted to me and if they were wrong-and they were only wrong on one instance where a man says that he wasgetting a dollar an hour and hisrate was 991/2cents.The rest were right.Q. Every figure theygave you for correction they were right except one?A. They were right except one.Q. Now-A. There's one more thing on that particular meeting [where we all thoughtwe finally came to a settlement]6was Mr. Tilton positively made the state-ment,"With such information that any contract could be negotiated."[Brackets supplied.]Strickland's testimony on direct examination in regard to what transpiredat the meeting on the afternoon of September 7, has been set forth hereinabove.On cross examinationhowever hetestified to the contrary and admitted thatthe job classifications,and wage rates of individual employees were discussed atthismeeting and that the information requested by the union representativesfrom Geiser and Cross,was read off to them from the list referred to above.Strickland's testimony on cross-examination in this regard is set forth hereinbelow :9That portion of the above quoted testimony in brackets was stricken from the recordby the undersigned. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. . . . Now, referring to the meeting with Tilton in the afternoon in theConciliation Office when you and Balls and Bud Geiser and Cross met withTilton, did you or did you not see in Bud Geiser's hands, and did he or didhe not read from a paper which he had in his hands? Did you or did you notsee a paper and did he or did he not read from a paper?A. I said-I have already testified to that effect.Q. That you did see that paper and that he read from it?A. Yes.-Q.Do youknowwhat that paper was?A. I beg your pardon. In my statement I said it was Mr. Cross. Nowyou say Air. Geiser.Q. All right.One or the other.A. One or the other.Q. Now, did they tell you what that paper was?A. They told me they had job classifications there, the rates-that is, thelow rate and the top rate, and they read those and we copied them down.Q. Now, isn't it a fact, Lew, that they told you that they had there. the listof the employees and the rates of pay, and if there was anyone that you orRalls wanted to know about, they would be glad to give you the informationyou requested? Isn't that a fact?A. I don't recall that statement.However, we did ask about certainindividuals and, for instance, we had one carpenter there.We asked himwhat is the rate of that carpenter.He told us the carpenter's rate, and healso mentioned or it was discussed about the crane operators.They said thename of the individual that was running this crane, or operating the craneon days, and at night, and there was another individual that was workingas a relief man or a utility man, so to speak ; and he told us the differencebetween the operator's pay and the utility man's pay.But only at our requestwould he name individuals.Now, we were in no position-I mean, at that time-we were in no-theywouldn't give us anything.They were merely reading and, of course, wedon't know that was a fact or not. I mean, there was nothing given to us.Q. Now, isn't it a fact, Lew, that you, regarding a number of employees,asked if Mr. So and So's rate was so and so? And then you would give aname and an amount, and Bud or Howard Cross-Bud Geiser or HowardCross would answer you?A. As I stated, any name that would come to our mind, we would inquireabout that particular man.Q. And, in practically all of the instances where you made inquiries, isn'tit a fact that they told you that your statement as to the rate you thoughtthe man was getting was correct ; isn't that a fact?A. Did you say, in all instances?Q. Almost all instances.A.Well, I would say, in almost all. But I wouldn't say that in allinstances it did.The record is clear that at this same meeting, Strickland and Ralls had withthem a list of all the Respondent's employees, and referred to this in their inter-rogation of Cross and Geiser concerning the job classifications and wage rates ofindividual employees.This list had been furnished the Union every 3 monthsunder the terms of the 1947-48 contract for the purpose of determining theseniority rights of the employees in the unit. THE CINCINNATI STEEL CASTINGS COMPANY611In view of the foregoing and the record as a whole, particularly in view of thefact that Geiser's testimony as to what transpired at the meeting held on theafternoon of September 7, is in the main corroborated by Strickland's admissionson cross-examination, the undersigned is convinced and he so finds that theRespondent did furnish the information requested by Conciliator- Tilton at themeeting on the morning of September 7, 1948.The next meeting of the parties was held on September 9, in the office of Con-ciliator McNamara.During the course of the meeting Strickland again asked fora copy of the Respondent's pay roll, and as in the prior meetings his request wasrefused by President Geiser.His reason for refusing to furnish a copy of theRespondent'spayrollwas that he was afraid.that if he gave it to the Union itwould become public knowledge and be circulated throughout the Cincinnatiarea.He did however offer to give the Union any information it desired aboutthe individual wage rates and job classifications of the Respondent's employees.In the course of the discussion on wages President Geiser stated that the Re-spondent had revised the list of employees to whom it desired to grant additionalincreases to in order to eliminate the inequities and inequalities.Cross thenread the percentage breakdown of the new offer, which was as follows ; 45 percentof the employees would receive an increase of 10 cents per hour ; 35 percent wouldreceive 15 cents per hour; 15 percent would receive 121/.> cents per hour; and 5percent 20 cents per hour, Strickland informed the Respondent that the new offerstilldid not meet the Union's demands, and again demanded a list of all theemployees, and their rates of pay and job classifications.His request was againrefused by President Geiser.Presumably for the reasons set forth above.Other important matters discussed at this meeting were union security, andpaid holidays.Strickland informed the Respondent, that in 1948, two of thepaid holidays provided for in the 1947-48 contract fell on Saturday [Christmasand New Years] and that the Union desired a provision in the 1948-49 contractthat obligated the Respondent to pay the employees for these holidays, eventhough they did fall on a nonworking day. The Respondent resisted this propo-sition,and contended that under the terms of the 1947-48 contract it wasrequired to pay only for those holidays that fell on or were celebrated on aregular working day.After much bickering back and forth, the Respondentoffered to close the plant down at 3: 30 p. in. the day before Christmas and NewYears, and pay the employees for a full day.The Respondent's proposal in thisregard was not acceptable to the Union.At the close of the meeting the partiesarranged for Strickland and Geiser to meet alone the next day for the purposeof discussing between themselves the major issues that were hindering a settle-ment of the dispute, and thus delaying the signing of the 1948-49 contract.Strickland and President Geiser met alone the next day, September 10, in Con-ciliatorMcNamara's office.During the course of the meeting Geiser gave toStrickland the revised list of employees whom the Respondent felt were entitledto additional wage increases over and above its previous offer of 10 cents perhour increase to each employee.At the time Geiser gave the list to Stricklandhe requested him not to give it to the employees committee, but to keep it in hispossession.He explained to Strickland in substance that on another occasionhe had given Ralls certain information in confidence and that it had been relayedto the employees in the plant and caused considerable confusion. Stricklandassured him that he would keep the list in his possession. Shortly thereafterthe meeting adjourned, and Strickland returned to his office where he met withthe union committee.The committee then took the list of employees that it 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad, the list given to Strickland by Geiser,and from the information it alreadyhad, drafted a counterproposal and mailed two copies of it to Clark. TheUnion'sproposal provided raises for 61 employees.Among the changes theUnion proposed was the lowering of the increases suggested by the Respondentas to certain.employees,increasing others, and adding additional employees tothe list proposed by the Respondent.In all it suggested changes as to 29employees.A few days later Strickland contacted Clark, and was advised by himthat he had received the Union's proposal,and that he would consider it andadvise the Union of the Respondent's reaction thereto.Shortly thereafter Con-ciliator McNamara arranged a meeting for September 20.At the meeting on September 20, the parties were represented by the sameindividuals who had participated in the previous meetings,except thatWilliamKircher, international representative of the Union was also present in its behalf.At the opening of the meeting Strickland asked Clark if the Respondent hadconsidered the Union's proposal as to wage increases,Clark replied that theRespondent had not had an opportunity to consider it, and that consequentlywas in no position to discuss the matter at this meeting.Clark then advised theUnion that the Respondent desired a provision in the 1948-49 contract relativeto overtime on overtime so that it would protect the Respondent from harassinglaw suits in view of the U. S. Supreme Court's recent ruling on that issue.Theunion committee agreed that a clause to that effect should be in the agreement.Union security and paid holidays were also discussed.The Union again requestedsome form of union security-either a union shop,maintenance of membership, oran irrevocable check-off.The Respondent would not agree to any of these pro-posals,but as in the prior meetings would only agree to a revocable check-off.Paid holidays were also discussed,and the Respondent's only concession in thisregard was the same as President Geiser had offered at the meeting on Septem-ber 9. Increased insurance benefits were likewise discussed.The Respondenrstill insisted that the present plan was alltheycould afford,and would not agreeto additional benefits.President Geiser however did agree to check the policiesthen in effect,and ascertain whether or not the Respondent received any dividends or rebates from the insurance companies,and if so the Respondent wouldconsider further discussion of this issue at a later date.The parties also dis-cussed the Union's proposed change in the vacation plan.The Respondent againadvised the Union that it considered the plan then in effect as adequate and inaddition was all that they could afford at the time.Afterconsiderable discus-sion the meeting was adjourned to a later date to be set by Conciliator McNamara.Shortly thereafter McNamara advised the parties that the next meeting wouldbe held in his office on September 29.At the opening of the meeting on September 29, Clark advised the unioncommittee that the Respondent had considered the Union's proposed wage in-creases, and had a counterproposal to offer. Clark then stated in substancethat the Respondent was of the opinion that the Union had unfairly loweredthe increases proposed by the Respondent as to some employees,and increasedothers beyond the amounts that the Respondent considered equitable.For ex-ample the Respondent had suggested an additional increase of 10 cents perhour to Rails,that the Union had cut it to 5 cents and added 5 cents to anotheremployee; and that the Respondent in its counterproposal had increased itsproposed raise to Rails from 5 cents to 71/,.cents per hour.Clark also advisedthe Union that of the 29 suggested changes made in their proposal to the Re-spondent,that the Respondent was willing to accept 15.He also advised theunion committee that the Respondent in addition had added additional em- THE CINCINNATI STEEL CASTINGS COMPANY'613ployees to its new counterproposal which provided for wage increases to 63employees of the 98 in the unit, as compared to the Union's proposed increasesto 61 employees.The Respondent's counterproposal was not satisfactory to theUnion, and was rejected in its entirety. Strickland told President Geiser thatthe Union considered its proposal fair, and that the Union objected to any changesthat the Respondent desired to make to the Union's counterproposal, and thatitwas unsatisfactory and that the union could not accept it. Strickland againraised the question of pay for holidays that fell on nonworking days, and againPresident Geiser stated that the best he could do was to close the plant downat 3: 30 p. m. on the day before Christmas and New Years, and pay the em-ployees for the balance of the day. Strickland also went over the other issueswhich were in dispute, such as union security, and improved vacation and in-surance plans, and was advised by the Respondent that it could not accept theUnion's demands as regards these issues.After much heated discussion, par-ticularly between Strickland and President Geiser, the meeting "blew up."What actually happened is well described by Strickland in his testimony on di-rect examination which was as follows :A. . . . About that time Mr. Geiser again "blew his stack" and he said,"Lew, we're just wasting time. I've wasted too much time in these meet-ings.I don't care to attend any other meetings. I have other business thatis a great deal more important than this."And I said, "Look, I'd like todiscuss this further."He said, "You've got every damn thing you're goingto get."Then I listed the names right down the-the other issues down the line,and I said, "Are there any changes here?" "No." "Are there any changes?""No.""Are there any changes?"; "no," "no."That's all we received atthat meeting. I said, "Is that your final offer?" "Yes, that's our finaloffer."I said, "Well, then, we can not accept that as your final offer. So,therefore, we can do something else with it." I turned to the chairman ofthe committee, McKinley Rails, and I said, "Go down to the men and callthose men out."And Mr. Geiser said, "What did he say?What did hesay?"Mr. Clark says, "The strike is on.He told him to call them out."That broke up that meeting. I don't recall anything else said at themeeting.Acting on Strickland's instructions Rails, and other members of the local'snegotiating committee went to the plant and ordered the men out on strike.They went out at around 1 p. m., September 29, and the strike continued untilDecember 6, 1948.A few days after the strike started the employees were paid the wages duethem at the time the strike began. Enclosed in each pay envelope was thefollowing letter from the Respondent :THE CINCINNATI STEEL CASTINGS CO.ELECTRIC PROCESSOffice and Works, Spring Grove, Alabama and Bates AvenuesCINCINNATI 25, OHIOSEPTEMBER29, 1948.From August 13th until today we have met with the committee and officersof the Union in an honest endeavor to enter into a fair contract for the yearbeginning August 30, 1948.867351-50-vol. 86-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe offered wage increases of from 10 to 20¢ per hour,but without our lastsuggestion even being put to a vote, or the members advised of it, we weretold a strike would be called immediately.We were sorry that you folks who are most vitally concerned did not havemore to say in these negotiations because we felt that there would have beenan agreement between you and us.We want you to know everything that took place and if you will ask anyof us officers,we will be glad to give you the facts and the truth.TILE CINCINNATI STEEL CASTINGS COMPAN1,(S)LEONARD GEISER,President.Also in each envelope was a statement from the Respondent as to what eachstriking employee'shourly rate would have been had the Union accepted theRespondent's final offer.Shortly after the strike started a picket line was thrown around the Respond-ent's plant.It continued to function up until December 5, 1948.Sometime in the latter part of October 1943, International Representative Wil-liam T. Kircher replaced Strickland as the Union's representative in the Cincin-nati area,and in his official capacity had jurisdiction over the affairs of the Localand the striking employees.In his official capacity he contacted Conciliator Mc-Namara and requested that he arrange a meeting between he and Clark.Mc-Namara did so, and a meeting was arranged for November 10, 1948. Present atthis meetingwereMcNamara,Clark, and Kircher.Kircher stated to Clark thatthe purpose of his request for a meeting was to discuss with Clark,as counselfor the Respondent,the possibility of future meetings between the parties, so thattheycould meet on "common ground"and endeavor to clear up the strike situation,which was of primary importance to the Union.Clark agreed with him andstated that he would get in touch with the Respondent and endeavor to arrangesuch a meeting.Clark advised Kircher that the big "stumbling block" would begetting the striking employees back to work,in view of the fact that the Respond-ent had hired new employees to keep its plant in operation and in addition hadreduced its working force to approximately 75 from the 98 who were employed atthe time the strike was called.As a result of the meeting between Clark and Kircher on November 1.0,McNamara arranged a meeting between the parties to be held in his offices inthe Federal Building at 1.0 a.in.,November 24, 1948.The meeting was held as scheduled on November 24. Present on behalf ofthe Union were the same individuals who had appeared at the meetings beforethe strike,except Kircher appeared instead of Strickland;for the Respondent,Attorney Burton E. Robinson,counsel in the absence of Clark, who was ill atthe time, the two Geisers,and Cross.Robinson as spokesman for the Respondentat the outset of the meeting stated that he was appearing in the absence of Mr.Clark; that for this reason that nothing definite could be accomplished at themeeting; and that the Respondent was there to hear what proposition the Unionhad to offer to clear up the situation.Kircher on behalf of the Union statedthat it was the Union's desire to arrive at some basis for getting the strikingemployees back to work and to resume negotiations for an agreement.Robinsonpointed out that there were unfair labor practices charges filed by the Unionagainst the Respondent and that in addition to that the main problem was toget the striking employees back to work in view of the fact that the Respondenthad replaced several of the striking employees.McNamara intervened andsuggested that a settlement be based on:(1) the Union call off the strike; (2) THE CINCINNATI STEEL CASTINGS COMPANY615the Union drop the charges against the Respondent; and (3) the parties sitdown within 30 days and negotiate a new contract. At this point Kircherasked for a recess to discuss alone with McNamara a proposal for settlement.The union committee then discussed the situation with McNamara and thefollowing proposal to the Respondent was worked out: (1) the strike was tobe terminated and the striking employees returned to their jobs by November 29;(2) that the parties sit down and sign an agreement on the basis of theRespondent's last offer at the meeting on September 29; and (3) that in theinterim the Union withdraw its unfair labor practice charges against theRespondent.McNamara submitted this proposal to the Respondent.Robinsonadvised the union committee that he would take their proposal to Clark, andthat the Union would be advised later as to the Respondent's reaction thereto.The meeting was then adjourned.4.The abandonment of the strike and events thereafterFollowing the meeting on November 24, the Union after due consideration de-cided to abandon the strike, which it did at midnight December 5, 1948. Atthe time the Union informed the Respondent of its decision to end the strike,all of the striking employees who had not yet returned to work, went to theRespondent's office and made a continuing and unconditional offer to returnto their former jobs.On the next day December 6, 1948, the Respondent mailedto each of the striking employees whom it had not yet rehired a "SeparationReport For Total Unemployment" as required by the "Ohio Bureau of Unemploy-ment Compensation," which gave as the reason thereon for the separation thefollowing; "Strike started September 29, 1948, and terminated December 5,1948, midnight.No work for this man at this time."Following the receipt of the above separation reports, and the Respondent'srefusal to rehire its striking employees, and its refusal to replace the newemployees hired since the commencement of the strike on September 29, theUnion filed the amended charge upon which the amended complaint herein ispredicated.Of the 98 employees in the appropriate unit at the time the strike started onSeptember 29, all but 35 went out on strike.From September 29 to December6,1948, the Respondent hired 28 new employees. During this same periodapproximately 9 of the striking employees returned to work. Since December6, 1948, 7 of the striking employees have been.reemployed by the Respondent.No new employees have been hired by the Respondent since December 6, 1948.Moreover, according to President Geiser the only persons that will be hired bythe Respondent in the future will be its former employees who participated in thestrike whenever jobs are available for them.The parties met again on December 23, 1948. They were represented by thesame individuals who participated in the meeting of November 24, except thatClark was present as counsel for the Respondent.Kircher as spokesman for theUnion stated to the Respondent's representatives that he did not expect to reacha final agreement at this.meeting, but that the Union did expect to reach anagreement as to what the Respondent's position was as to issues that were indispute, to wit: (1) union security; (2) improved vacation and insurance plans;(3) paid holidays, and wages, including the elimination of inequities and in-equalities.The parties then discussed each issue, and the Respondent statedits position thereon, which was the same as stated by President Geiser at thefinalmeeting before the Union called the employees out on strike September 29, 616DECISIONSOF NATIONALLABOR RELATIONS BOARD1948.Kircher then asked the Respondent in substance if that was still its po-sition, and he was advised that it was.He then asked the Respondent if itwould sign at once a contract which embodied the position and proposals of theRespondent at the meeting on September 29. Clark then discussed the Union'sproposal with President Geiser, and then stated to Kircher that the Respondentdesired to discuss the proposal before giving the Union its final answer.Thiswas satisfactory to the Union and arrangements were made to hold anothermeeting in the near future.Following the meeting on December 23, 1948, Clark and Kircher kept in touchwith each other and a meeting between the parties was arranged for January21, 1949.The meeting was held on January 21, as scheduled. Representing the Unionwere Kircher and Braddock. Clark represented the Respondent. Clark ad-vised the Union's representatives that the Respondent had considered the Union'sproposal of December 23, 1948, and was willing to sign a new contract on thatbasis, providing there was inserted into the contract a provision for the preferen-tial hiring of the employees who had participated in the strike and had not yetbeen rehired by the Respondent.Kircher advised Clark that he could not ac-cept the Respondent's offer without referring it to the membership of the Local.He stated that the Union expected the Respondent to take back all of the strik-ing employees at once upon the signing of the contract.This the Respondentrefused to do.Kircher then stated that in any event the issue would be re-.solved at the hearing in the instant case which was scheduled to start on Thurs-day January 27, 1949.This was the last meeting between the parties prior tothe hearing herein.5.Conclusion as to the alleged refusal to bargain with the Union in good faith.Contention of the partiesThe General Counsel contends in the main that the Respondent by: (1) re-fusing to furnish to the Union a list of its employees, then hourly rates, and jobclassifications, so that the parties could sit down intelligently and bargain col:lectively on wage increases and in particular as regards the elimination of certaininequities and inequalities in the wage rates; (2) refusing to bargain in goodfaith on the subject of union security; (3) refusing to bargain in good faith onincreased insurance benefits and an improved vacation plan; and (4) by re-fusing to bargain in good faith on the subject of paid holidays.The General Counsel further contends that as a result of the above describedconduct, the employees went out on strike in protest thereof on September 29,1948, on December 5, 1948, abandoned said strike, and on December 6, 1948,advised the Respondent of their action in this regard, and made an uncondi-tional offer to return to their former jobs; that the Respondent failed andrefused to reinstate said striking employees, and discharged them as of De-cember 6, 1948; that said strike was caused by the Respondent's unfair laborpractices ; and that the 52 striking employees who were refused reinstatementto their former jobs by the Respondent upon their unconditional offer to returnto work, were thus discriminatorily discharged because of their concerted activi-ties in violation of Section 7 of the Act, and violative of Section 8 (a) (3) and8 (a) (1) of the Act.The Respondent contends that it never refused to bargain in good faith withthe Union, but that on the contrary it met with the Union time and again, anddiscussed with the Union's negotiating committee any and all issues that were in THE CINCINNATI STEEL CASTINGS COMPANY617dispute; that it did furnish the Union all the information it requested on thesubject of wages, and job classifications ; that it made proposals and counter-proposals in the wage issue in an effort to eliminate the admitted inequitiesand inequalities ; that it was not required under the law to furnish the Unionwith a copy of its pay roll showing the names of its employees, their hourlywage rates, and job classifications, but that it did make available to the Unionany and all information requested in this regard, which was all it was legallyrequired to do ; that it did not refuse to discuss and negotiate with the Unionon the issues of union security, increased insurance benefits, and improvedvacation plans, but on the contrary did discuss said issues when requested todo so, and that having once stated its reasons for not acceding to the Union'sdemands it was not required under the law to recede from its position andacquiesce in the demands of the Union; that since it was not guilty of the com-mission of any unfair labor practices in its negotiations with the Union, thestrike which started September 29, and was abandoned on December 5, 1948, wasan economic strike ; and that under such circumstances the Respondent was notrequired to discharge the employees permanently hired by it during the striketo keep its plant in operation and replace them with its striking employees, andhence the Respondent did not violate Section 8 (a) (3) of the Act by suchconduct ; that all it was required to do under the law was to rehire the strikingemployees without discrimination whenever jobs became available for them ;and that it has scrupulously followed this course of conduct since the end of thestrike.It is clear from the record, oral argument of counsel, and the briefs filedby the parties that the primary issue herein, is, did the Respondent make avail-able to the Union legally sufficient information so that the parties could sitdown and bargain intelligently on the question of wage increases, and theelimination of inequities and inequalities in the Respondent's wage structure?In the considered opinion of the undersigned the General Counsel's case muststand or fall on this issue.As indicated above there is little dispute as to the facts herein.The Unionrequested the Respondent to furnish it with a list of the employees in the appro-priate unit, their wage rates, and job classifications, with the maximum andminimum rates for each classification.The Respondent's president refused tofurnish such a list to the Union, though requested to do so by the Union's ne-gotiating committee on numerous occasions between August 13 and September 7,1948.By the Respondent's refusal to furnish the requested list, wage discussionsbetween the parties were rendered futile. Finally, however, the Respondentreceded from its position in this regard on the afternoon of September 7, anddid sit down across the table with the representatives of the Union with a currentpay roll, and at that time advised the Union's representatives that the Respondentwas ready to furnish the Union with any information it desired regarding anyemployee in the appropriate unit, regarding his hourly rate, job classification, andthe maximum and minimum wage paid in each classification. The Union fromits list of employees, previously furnished it under the terms of the 1947-48contract, requested and received the desired information concerning any em-ployee it desired to inquire about.This meeting lasted 4 hours, and during thecourse thereof the Union requested information concerning approximately 70percent of the 98 employees in the unit.With this information plus the proposedwage increases of certain employees submitted by the Respondent to the Unionon September 9, the Union was able to submit proposed wage increases to eliminateinequities and inequalities for 61 employees.From this proposal of the Union 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent was enabled to offer a counterproposal involving 63 employeeson September 29, 1948.At the meeting on the latter date Strickland, interna-tional representative for the Union, again demanded that the Respondent giveto the Union a list of its employees, their hourly wage rates and their job classi-fications, and again the Respondent refused to do so, but did inform the Unionin substance that it would furnish the desired information concerning any em-ployee in the unit to the Union, in the same manner that it did so at the meetingbetween the parties on September 7, 1948.As indicated above it is the GeneralCounsel's contention that the Respondent's attitude in this regard was theprimary cause of the strike that began at 1 p. in. on September 29, 1948.Thus the question at issue herein is posed : Is an employer required tophysically deliver to a labor organization upon demand a copy of its pay roll,setting forth therein the names of its employees, their hourly wage rates, jobclassifications, and at the same time furnish a list of its job classifications to-gether with its maximum and minimum hourly rates for each classification?Or on the other hand does he satisfy the requirements of the Act, by orallyfurnishing the requested information?The undersigned has been unable to find any case that is directly in point withthe issue we are confronted with herein.However there are two cases thatinvolve similar issues.The leading case in this regard isThe Aluminum OreCompany v. N. L. R. B.,131 F. (2d) 485 (C. A. 7) decided November 30, 1942; 39N. L. R. B. 1286. In that case the employer insisted upon granting individual.wage increases exparte without consultation with the exclusive bargaining rep-resentative of its employees. In the course of the bargaining on this issue theunion requested the respondent to furnish it with information as to the basisfor the employer's action in granting individual increases, so that it could geta picture of the employer's wage history of the various job classifications inwhich the individual wage increases were granted.The employer refused togive the union such information on the grounds that it was confidential.TheSeventh Circuit Court of Appeals speaking through, Findley, D. J., had thefollowing comment to make on the employer's position on this issue :It appears further that when the union expressed' willingness to bargainupon the basis suggested by petitioner, namely, that of related groups, andwhen petitioner announced certain increases, the union requested that it besupplied with the information contained in petitioner's records of employ-ment, in order that it might have a complete picture of the wage history ofthe various group-members to whom increases were granted. This, peti-tioner said, was confidential.Again we do not believe that it was the intent of Congress in this legisla-tion that, in the collective bargaining prescribed, the union, as representativeof the employees, should be deprived of the pertinent facts constitutingthe wage history of its members.We can conceive of no justification for aclaim that such information is confidential.Rather it seems to go to thevery root of the facts upon which the merits were to be resolved.In de-termining what employees should receive increases and in 'chat amounts, itcould have been only helpful to have before the bargainers the wage historyof the various employees, including full information as to the work doneby the respective employees and as to their respective wages in the past, theirrespective increases fronttime totime aid allotherfacts bearing upon whatconstituted fair wages and fair increases.And if there be any reasonablebasis for the contention that this may have been confidential data of theemployer before the passage of the Act, it seems to us it cannot be so held THE CINCINNATI STEEL CASTINGS COMPANY619in the face of the expressed social and economic purposes of the statute.Petitioner announced the increases it would be willing to make but it refusedto supply the wage history.From this refusal, we think the Board wasjustified in concluding that petitioner had failed to cooperate wholeheartedlyin collective bargaining.[Italics supplied.]The doctrine laid down in theAluminum Orecase was followed by the Boardin theMatter of J. H. Allison & Company, 70N. L. R. B. 377. In that case asimilar issue was involved.There the respondent insisted on making meritincreases without consultation with the union on the theory that such increaseswere a prerogative of management and hence not a bargainable issue. In thecourse of the discussion between the union and the employer in theAllisoncasethe union requested the employer to furnish it with information as to the namesof the individuals granted merit increases, their job classifications, and maxi-mum and minimum rates of pay therein, so that it might have such informationas a basis for further collective bargaining negotiations on wage rates.Theemployer refused to furnish the union any information in this regard.More-over, in that case as well as in the instant case ° the employer suggested that theunion secure the desired information from its own members.The Board in theAllisoncase have the following comment to make in regard to the issues discussedabove:...We base our finding of a refusal to bargain upon the respondent'sfailure during the formulation of the 1946 contract to negotiate concern-ing merit increases, a proper subject of collective bargaining,and upon therespondent's continuing refusal to furnish to the union information con-cerning merit wage increases which had been granted, information necessaryto the union in order for it adequately to represent the employees on thesubject of merit increases.[Italics supplied.]The undersigned has found above that the Respondent herein refused tofurnish any information to the Union relative to the hourly rates and jobclassifications of its employees from the date of the first meeting August 13,though repeatedly requested to do so by the Union, until the meeting on September7.The undersigned has also found that on the latter date the Respondent didfurnish to the Union orally any and all information it requested concerning thehourly wage rate and job classification of any employee in the unit when re-quested to do so.Moreover the undersigned has also found that the Respond-ent was ready and willing to orally furnish such information on this issue uponrequest by the Union, at the meetings that were held after September -7, upto and including the date of the last meeting before the strike September 29,1948.Hence, as indicated above the question at issue is did the method adoptedby the Respondent for the dissemination of the information requested by theUnion, place its conduct in this regard outside the purview of the doctrine laiddown in theAluminum OreandAllisoncases cited above?In the considered opinion of the undersigned it did.Neither theAluminiumOrenor theAllisoncases set forth any criterion as to how an employer mustmake available such information to the exclusive representative of its employees.As the undersigned understands the doctrine laid down in those cases it is tothe effect that an employermust furnishtheinformation upon requestto the9As will be shown hereinafter the Respondent in the instantcasereceded from itsoriginal positionin this regard. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusive represenative of its employees. Information may be furnished inmany ways, orally, written, exhibition of the original documents, or perhapsby permitting the exclusive representative of its employees to interview eachand every employee and by that method ascertain the desired information.TheRespondent herein chose to give the Union the requested information orallyby reading from a current pay roll the requested information in the methodand manner described above. In the considered opinion of the undersignedthismethod was legally sufficient, and satisfied the requirements of the Act.In view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that the Respondent by receding from its position as ex-pressed at the bargaining conferences between August 13 and September 7, 1948,and thereafter giving to the Union the wage information it requested in themanner described above, bargained in good faith with the Union in this regard.Consequently the undersigned will recommend that the allegation in the amendedcomplaint that the Respondent failed and refused to furnish information to theUnion regarding its wage rates and job classifications, and that by such conductfailed and refused to bargain in good faith with the-Union, in violation of Section8 (a) (5) and 8 (a) (1) of the Act be dismissed in its entirety.As indicated above the General Counsel also contends that the Respondentfailed and refused to bargain in good faith with the Union on the questionof union security, increased insurance benefits and improved vacation plan, andpaid holidays.As regards the issue of union security.The record is clear that this issuewas discussed at practically every meeting.The Union at first requested aunion shop, then maintenance of membership and when the Respondent refusedto agree to either, requested an irrevocable check-off.This was likewise rejectedby the Respondent.The only concession the Respondent would make in thisregard was to agree to a revocable check-off.At no time did the Respondentrefuse to discuss the issue, but at each discussion in this regard it refused torecede from its original position that the only kind of union security that itwould agree to was the revocable check-off.The Respondent took a similar position as regards the Union's demands foran improved vacation plan, and increased insurance benefits.The Respondentdid discuss these issues at each of the bargaining conferences but refused to accedeto the Union's demands thereon on the grounds that it considered the vacationplan then in effect as adequate, and that it felt that it could not afford to increaseits insurance benefits. It is clear from the record that the Respondent and theUnion did discuss these issues, and it is likewise true that the Respondent refusedto recede from its original position in this regard as expressed at the first meet-ings of the parties.True, the Respondent did not accede to the Union's demands, nor did it recedefrom its original position on these issues but it did discuss them.At no timedid the Respondent categorically refuse to even discuss these issues, it simplystated its position, and refused to recede therefrom.As the undersigned inter-prets Section 8 (d) of the Act, all that an employer or a labor organizationis required to do is to state its position in good faith, and to discuss the issues,and give their reasons for refusing to accede to the others demands, and by thesame token discuss the issues and give their reasons for refusing to grant con-cessions to the demands of the other.Moreover it is well settled that the"Act does not compel agreements between employers and employees. It does notcompel any agreement whatever." 8All that it requires is that the parties meet8 SeeN. L. R. B.V. Jones d Laughlin,301 U. S. 1, at page 45. THE CINCINNATI STEEL CASTINGS COMPANY621and negotiate in good faith in an effort to work out an agreement.In theExpressPublishing CompanyCaseBwhich in some respects is similar to the instant case,especially as regards the issue of union security,the Fifth Circuit Court ofAppeals speaking through McCord,C. J., held, that :The law requires good faith bargaining* with the purpose of reaching anagreement.The obligation to bargain in good faith also rested upon theguild as well as on the company.The proposed contract submitted by theguild was in several respects unreasonable;for example,the law did notrequire the company to agree to a closed shop or to assist in the collectionof union dues.The company was not required by law to give two weeks'notice before discharging an incompetent employee,nor was it required toconsult with the guild as to his replacement.The obligation resting uponthe company was not to discharge an employee for union activities or advo-cacy of collective bargaining.The negotiations were broken off abruptlyby the guild,clearlywith the intention of compelling the acceptance ofits proposed contract by coercion.In view=of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that the Respondent did not refuse to bargain in good faithwith the union,on the question of union security,improved vacation plans, orincreased insurance benefits.As regards the issue of paid holidays.It is clear from the record that theRespondent refused to accede to the Union's demands to pay for holidays thatfell on nonworking days, such as Christmas 1948, and New Years 1949,both ofwhich fell on Saturday.The Respondent did agree however to pay for holidayswhich were celebrated on nonworking days, even though they fell on nonwork-ing days, such as Sundays.Moreover,the Respondent did agree to close its plantdown at 3: 30 p. in. the day before Christmas and New Years and pay the em-ployees for the balance of the day.Miserly as this proposal may have been tothe Union,nevertheless it was a concession by the Respondent,and at least acounterproposal.Clearly there was no refusal to bargain on this issue,and theundersigned so finds.It is clear from the record that the atmosphere at many of the bargaining con-ferences was charged with animosity,and that angry retorts flared back andforth especially between Strickland and Leonard Geiser.While it is difficult tocarry on true collective bargaining in such an atmosphere nevertheless it doesoccur and is to be expected. It is common knowledge that bargaining confer-ences are ofttimes acrimonious,and what goes on around the bargaining tableshould be carefully sifted before an accusation of an "unfair labor practice" isfiled either against an employer or a labor organization.It was in such an atmospherethatPresident Geiser "blew his stack,"as de-scribed by Strickland in his testimony.One must however consider the remarksof Strickland to Geiser before the"blow up."Ordinarily the undersigned woulddisregard such behavior,but Whereas herein, the General Counsel makes anissue of it in his brief the undersigned is of the opinion that it merits at leastpassing comment.In view of the above findings of fact and conclusions of law predicated thereon,the undersigned is convinced and finds that the strike which commenced on Sep-tember 29, and was abandoned by the Union on December 5, 1948, was economicin origin and was called by the Union in its demands as to wage increases, union9 SeeN. L. R. B. V. Express Publishing Company,128 F. (2d) 690(C. A. 5). 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity, and the other issues described above upon which the parties had reachedan impasse.6.Events after the Union abandoned the strikeAs indicated above representatives of the parties met on November 24, 1948,and discussed ways and means of terminating the strike.The main issue thatconfronted the parties was the reemployment of the striking employees who hadbeen replaced by the Respondent during the strike so that it might continue tooperate its plant.Thereafter the parties met on December 23, 1948, and Jan-uary 21, 1949.What transpired at these meetings has been set forth above andwill not be reiterated in this section of the Intermediate Report.Suffice it tosay, however, that the undersigned in view of his above findings of fact and con-clusions of law predicated thereon, finds no merit in the contention of the GeneralCounsel that the Respondent violated Section 8 (a) (5) and 8 (a) (1) of theAct by : (1) insisting that the Union withdraw its charges against the Respondentwhich were then pending before the Board; and (2) by refusing to sign a writ-ten agreement based upon the Respondent's last offer as stated by representativesof the Respondent at the meeting on September 29, 1948.As regards the allegedproviso that the Union withdraw its charges, then pending before the Board,as a condition precedent before the Respondent would sign an agreement withthe Union ; the reliable, probative, and substantial evidence adduced at thehearing shows that this proposition was advanced first by,Conciliator McNamara,and thereafter was adopted by Kirsher, the Union's international representativeas an inducement to the Respondent to acquiesce in its request that a contractpredicated on the position of the parties as of September 29, 1948, be signed bythe Respondent.As to the Respondent's refusal to sign such an agreementwhen requested to do so by the Union, the undersigned finds that the GeneralCounsel's contention in this regard is likewise without merit. It must be re-membered that the agreement that the Union requested the Respondent to sign,was not the same as the Respondent's last offer made on September 29, 1948, butincluded therein a proviso that the Respondent would discharge the employeesithad hired during the strike and replace them with those employees whichhad participated in the strike.This the Respondent refused to do, but did pro-pose that a clause be inserted into the agreement that would protect the re-hiring of the striking employees as jobs became available.The Union refusedto accept the Respondent's proposal in this regard. In view of the above findingsof fact that the above described strike was economic in origin, and continuedas such until it was abandoned by the Union, the undersigned is convincedand finds that under such circumstances the Respondent was under no legalobligation to accede to the Union's request in this regard.B. The alleged discrimination against the striking employees violative of Section8 (a) (3) of the ActAs indicated above the General Counsel in his amended complaint alleges thatcertain named strikers were discriminately refused employment by the Re-spondent when they, after abandoning the strike on December 5, 1948, uncondi-tionally offered to return to work to their former permanent jobs on December6, 1948; and that by such conduct the Respondent violated Section 8 (a) (3)and (a) (1) of the Act.The General Counsel predicates his contention in this regard on the assump-tion that the strike that began on September 29, 1948, and which was aban-doned on December 5, 1948, was an unfair labor practice strike, and that under THE CINCINNATI STEEL -CASTINGS COMPANY .623such circumstances the striking employees- were entitled to be reinstated totheir former permanent positions.This contention of the General Counselis a.correct statement of the law, wherein a strike is caused by an employer'sunfair labor practice but, where as herein the strike was economic in its originand continued thereafter as such, as the undersigned has so found above; thenthe jaw is to the contrary. . Economic strikers are entitled to their former jobsafter an economic strike is abandoned and they have unconditionally offeredto return to their former permanent jobs, providing they have not been-per-manently replaced, or there has been no reduction in force in the interim. Inthe instant case however the strikers-were not only permanently replaced, butthere was also a reduction in force during the strike.Under such circumstancesthe Respondent herein was not legally required to restore the striking employeesto their former jobs. . All .that the Respondent herein is legally required to dois rehire the striking employees as jobs become available without discrimina-tion,The record clearly shows that the Respondent herein has scrupulouslyfollowed this policy since the abandonment of the strike on December 5, 1948.Since the General Counsel's allegation in this regard is dependent upon afinding that the strike was the result of the Respondent's unfair labor prac-tices, it follows that a finding to the contrary-by the undersigned, of necessityrequires a finding that under the circumstances described above the Respond-ent's refusal to rehire its striking employees was not violative of Section 8 (a) -(3) of Act. In view of the foregoing and upon the record as a whole the under-signed is convinced that this allegation in the complaint should likewise bedismissed, and he so recommends.C.Alleged acts of interference,restraint,and coercionThe amended complaint alleges and the answer denies that the Respondentby certain supervisory employees made statements to several of the striking em-ployees during the course of the strike that were violative of Section 8 (a) (1) ofthe Act.Anexamination of the testimony adduced at the hearing in support ofthe General Counsel's allegation in his amended complaint in this regard showsthat the remarks referred to therein were in substance to the effect that thestriking employees should abandon the strike and return to work, and that inany event the strikers would accomplish nothing by the strike,because theRespondent did not intend to meet with the Union while the strike was inprogress.An examination of the testimony adduced at the hearing in support of theabove described allegation,reveals that the remarks referred to carried withthem no threat of reprisal or promise of benefit.Theywere for the most partsaid by certain supervisory employees to strikers during the course of isolatedconversations which in most instances were initiated by the strikers them-selves.Moreoverthe record contains no evidence of antiunion animosity onthe part of the Respondent prior to the strike.Again some of the remarks weremade in a jocular vein and certainly by no stretch of the imagination could theybe construed as violative of Section 8 (a) (1) of the Act, in view of the plainlanguage of Section 8 (c) of the Act.In view of the foregoing and the record as a whole,the undersigned is con-vinced and finds that this allegation in the complaint should likewise be dis-missed and he so recommends.Having found as above the undersigned recommends the dismissal of theamended complaint herein in its entirety,insofar as it alleges that the Respondentherein commAted certain unfair labor practices. 624DECISIONSOF NATIONAL LABORRELATIONS BOARDCONCLUSIONS OF LAW(1)The operations of the Respondent,The Cincinnati Steel Castings Company,Cincinnati,Ohio, constitute and affect trade, traffic,and commerce among theseveral States,-within the meaning of Section 2 (6) and(7) of the Act.(2) International Union, United Automobile,Aircraft and Agricultural Im-plement Workers of America, CIO,and its Local Union No. 647,is a labor or-ganization within the meaning of Section 2 (5) of the Act.(3)All production and maintenance employees of the Company excludingsuperintendents,foremen, assistant foremen, office and clerical employees,guards, professional employees as defined in Section 2, subsection(11) of theAct constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.(4)The Respondent has not engaged in unfair labor practices within themeaning of Section 8(a) (1), (a) (3),and (a)(5) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the amended complaint against The Cincinnati Steel CastingsCompany, Cincinnati,Ohio, be dismissed in its entirety,insofar as it allegesthe Respondent engaged in unfair labor practices within the meaning of Sec-tion 8(a) (1), (a) (3),and (a)(5) of the Act.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18,1948, any party may,within twenty(20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filedwith the Board,Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding(including rulingsupon all motions or objections)as he relies upon, together with the originaland six copies of a brief in support thereof ; and any party may, within thesame period,file an original and six copies of a brief in support of the Inter-mediate Report and Recommended Order. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall serve acopy thereof upon each of the other parties. Statements of exceptions andbriefs shall designate by precise citation the portions of the record relied uponand shall be legibly printed or.mimeographed,and if mimeographed shall bedouble spaced.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203.85.As further pro-vided in said Section 203.46 should any party desire permission to argue orallybefore the Board; request therefor must be made in writing to the Board withinten (10)days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings,conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 13th day of June 1949.JAMES A. SHAW,Trial Examiner.